internal_revenue_service department of the treasury washington dc number release date index numbers re person to contact telephone number refer reply to cc psi 4-plr-140811-02 date may legend decedent son granddaughter grandson trust date date x y dear this is in response to a letter from your authorized representative dated date requesting a ruling regarding the allocation of decedent’s generation-skipping_transfer gst tax exemption the facts and representations submitted are summarized as follows decedent died testate on date under item two of decedent’s will all of decedent’s personal_property passes outright to son under item three the residue of decedent’s estate passes to trust item three provides that the trustees may accumulate the income in trust or may in their discretion distribute any part or all of the net_income and principal to and among son and his lineal_descendants as the trustees determine necessary for each person’s health maintenance education and support decedent has two grandchildren granddaughter and grandson you represent that the residue of decedent’s estate that is to be transferred to trust is dollar_figurex decedent’s estate filed form_706 united_states estate and generation- skipping transfer_tax return on date schedule r attached to decedent’s form_706 did not allocate decedent’s unused gst_exemption you represent that plr-140811-02 decedent’s unused gst_exemption on the date of decedent’s death was dollar_figurey you have asked us to rule that decedent’s unused gst_exemption is automatically allocated to trust sec_2601 imposes a tax on every generation-skipping_transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 designated as sec_2632 at the time of decedent’s death provides that in general any portion of an individual’s gst_exemption that has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows - a first to property that is the subject of a direct_skip occurring at the individual’s death and b second to trusts with respect to which the individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after the individual’s death sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that a decedent’s unused gst_exemption is automatically allocated on the due_date for filing form_706 to the extent not otherwise allocated by the decedent’s executor on or before that date the regulation also supplies the method for the automatic allocation of any unused gst_exemption first the exemption is allocated pro_rata to direct skips on the basis of their values for estate_tax purposes the balance plr-140811-02 is then allocated pro_rata on the basis of estate_tax values to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made no automatic allocation is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust the automatic allocation is irrevocable because no allocation was made on decedent’s form_706 decedent’s remaining gst_exemption is allocated automatically in accordance with sec_2632 designated as sec_2632 at the time of decedent’s death and sec_26_2632-1 based on the facts and representations there is no property that is the subject of a direct_skip occurring at decedent’s death therefore based on the above we conclude that decedent’s remaining gst_exemption is allocated automatically to trust the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely george l masnik chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
